Name: Council Decision (EU) 2019/704 of 15 April 2019 on the conclusion, on behalf of the Union and its Member States, of a Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States, to take account of the accession to the European Union of the Republic of Croatia
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  America;  air and space transport
 Date Published: 2019-05-08

 8.5.2019 EN Official Journal of the European Union L 120/4 COUNCIL DECISION (EU) 2019/704 of 15 April 2019 on the conclusion, on behalf of the Union and its Member States, of a Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States, to take account of the accession to the European Union of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(6)(a) thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2019/703 (2), the Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States (3), to take account of the accession to the European Union of the Republic of Croatia (the Protocol) has been signed, subject to its conclusion. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States, to take account of the accession to the European Union of the Republic of Croatia is hereby approved on behalf of the Union and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the Union and its Member States, the instrument of approval provided for in Article 3 of the Protocol (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) Consent of 12 September 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2019/703 of 8 October 2014 on the signing, on behalf of the Union and its Member States, of a Protocol amending the Agreement on Air Transport between Canada and the European Community and its Member States, to take account of the accession to the European Union of the Republic of Croatia (see page 3 of this Official Journal). (3) The text of the Agreement is published in OJ L 207, 6.8.2010, p. 32. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.